PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Austin et al.
Application No. 17/020,661
Filed: September 14, 2020
For: OPTICAL SHUFFLE COMPUTATION NETWORK

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed April 6, 2022. The issue fee was timely paid on July 6, 2022.  Accordingly, the application became abandoned on July 7, 2022. A Notice of Abandonment was mailed July 12, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declaration for all the joint inventors, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

A review of the record shows the first named inventor as Dane R. Austin rather than Erik C. Nelson; however, since all the other identifying data in the petition is accurate, the petition is accepted. Petitioner is reminded when submitting documentation, to always list the first name inventor. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions